 

 
  
 

 

Case 3:20-cv-00846-RDM Document1 Filed 05/26/20 Page 1 of 4

oe! IN THE UNITED STATES DISTRICT COURT .
ee FOR THE MIDDLE DISTRICT OF PENNSYLVANTA
HARRISBURG DIVISION

For ‘Dominick. Pugliese’
es Plaintiff /Movant

 

ya Case Mo. 1:15-cr=-182-01

UNITED STATTES OF AMERICA
- Defendant/Respondent

Sect wi atid Sot! Ratt nat? Mente? Man

 

28 U.S.C. § 2242 (next friend) Request for
Habeas Corpus, Compassionate.
Immediate Release Under Cares. Act

 

 

el S NOW petioner, © Donna Watts, and enters this mieten request
immediate relief under habeas corpus, FIRST STEP ACT, SECOND: CHANCE ACT,
and most. recently the CARES: ACT.

Petitioner submits to this court he/she meets the two requirements that
must be satisfied in order for such standing to be granted.
First petitioner asserts the defendant does not have . reasonable
-accessibly to the courts, is currently under extreme duress ‘and thus
meritally incompetent and a combination of other factors contribute to the
reasons why the real party in interest cannot appear on his own behalf to
prosecute this action. See e.g., United States ex vel. Toth ve Quarles,
350 UeS. 111, 13 ne3, 76 Spct 1 100 L.Bd 8 (1955)(habeas petition brought
by sister on behalf of civilian prisoner held in military prison in
Korea); Massie ex rel. Kroll v. Woodford, 244 F.3d 1192, 1196 (9th cir
2001).

peison <

  

FSA a “Loved One“ is authorized to file such a. inotion. on. behalf of the

detendant..

Defendant suffers from the following conditions: Asthma, as. a result
froma collapsed lung in 2005, and High Blood pressure.

 
   

 

   
 
 
       
 
 

   

Case 3:20-cv-00846-RDM .Document1 Filed 05/26/20 Page 2 of 4

  
   
   

Petitioner respect fully request Plaintif£ to be designated to Hk
Confinement. Attorney General. Barr has authorized such an action unde:
the Cares Act, elaborating that Home Confinement is not a release from
sentence but a cautionary. compassionate measure to curb the spread and
@liminate the possibility of a lengthy. sentence becoming an effective
death sentence. .

 
Case 3:20-cv-00846-RDM Document1 Filed 05/26/20 Page 3=

   
 
  

 

CERTIFICATE OF (SERVICE

I, Donna Watts, do declare under the penalty of perjury accordina to
course of Common Law that a true and correct copy of:

28 U.S.C.for §: 2242 (next friend) Request for
Habeas Corpus, Compassionate
Immediate Release Under Cares Act

was Walled to:

Ronald Regan Federal Building
c/o. Clerk of court
228 Walnut Street
Harcisburg, PENNSYLVANIA {near 17108-9998]...

     
   
 

by United States Postal 3+day prepaid mailing service on this 6

Lia... 2020. ~ a

   

ALL RIGHTS RESERVED,
Without Prejudice

      
 

c/o Donna Watts
67-45: Kissena Blvd.

Flushing, Ny [ne

 
 

Case 3:20-cv-00846-RDM .
Donna Watts
67-45 Kissena Blvd.
Flusing, NY [near 11367]
APT-1L8 ©

Document 1 Filed 05/26/20 Page 4 of 4
BES YR! Pg” Loe

SM RE AP tes ee et
Se ORS Gash PD ot et at itis 2

 

Ronald Rea an Federal Building
225 Wainuw. Street .
Harcisbur -, PENNSYLVANIA [near 171038-999= J

RECEIVED
HARRISBURG, PA

MAY 2.6 2020

ae

AY
iif

PER_| Lf a
[ |DEPUTY CLERK

   
    

wonton:

(Ue-BoReSs Jeph |pepepetbeng ply iibardpbne gfe pel] qlee sgl bl Mpaybs
